Citation Nr: 0505029	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-25 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from October 1944 to August 
1946 and from October 1950 to September 1951.

This appeal arises from a February 2003 rating decision of 
the Manchester, New Hampshire Regional Office (RO).  The 
veteran's appeal is currently being handled by the Detroit 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On the September 2003 substantive appeal, the veteran 
requested a hearing before the Board in Washington, D.C.  
More recently, a February 2005 report of contact between the 
Board and the veteran, shows that the veteran would prefer to 
have a Travel Board hearing due to health problems.

Accordingly, this case must be REMANDED for the following:

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals 
on the next available date.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




